Citation Nr: 0328449	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date prior to September 
10, 1998 for a 10 percent rating for status post multiple 
surgeries on the left fourth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision issued in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which implemented a July 2001 Board 
decision and assigned a 10 percent rating for status post 
multiple surgeries on the left fourth metatarsal effective 
from September 10, 1998.

A review of the records shows that in a November 2000 rating 
decision, the RO denied entitlement to a temporary total 
rating (TTR) under 38 C.F.R. § 4.30 for convalescence for 
treatment of her service-connected disability.  The veteran 
was notified of that decision by letter dated December 6, 
2000.  On December 15, 2000, a statement was received from 
the veteran that the Board construes as a notice of 
disagreement (NOD) with the denial of a TTR, this issue also 
will be addressed in this remand.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Moreover, the Board notes that in her September 2001 NOD with 
the assigned effective date, the veteran indicated that she 
disagreed with the 10 percent rating.  Since the July 2001 
Board decision is final on issuance in the absence of a 
request for reconsideration or an appeal to the United States 
Court of Appeals for Veterans Claims (Court), this is a new 
claim for an increased rating and is referred to the RO for 
appropriate action.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA but has not provided her with specific 
information concerning what additional information she needs 
to submit to establish entitlement to an earlier effective 
date for a 10 percent rating and what information VA will 
attempt to obtain as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. 
Sept. 22, 2003).  The RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA with regard to the earlier effective date for 
an increased rating claim.

The Board notes that the duty to assist includes obtaining 
additional non-VA and VA treatment records.  The veteran 
filed her increased rating claim in September 1998.  Except 
for service medical records and VA examination reports, only 
VA treatment records dated from August to October 1998 are 
associated with the claims file.  Since an earlier effective 
date for an increased rating is tied to the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if a claim is received within one year 
from such date, the Board finds that the RO should ask the 
veteran to identify and sign releases for health care 
providers that have treated her for any foot disorder since 
September 10, 1997 and should obtain missing non-VA and VA 
treatment records.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Finally, in a statement received on December 15, 2000, the 
veteran indicated her disagreement with the denial of a TTR 
under 38 C.F.R. § 4.30 for convalescence for treatment of her 
service-connected disability.  The Board construes this as an 
NOD with a November 2000 rating decision issued on December 
6, 2000.  The Court has held that where the Board finds an 
NOD has been submitted to a matter that has not been 
addressed in a statement of the case, the issue should be 
remanded to the RO for appropriate action.  Manlincon, 12 
Vet. App. 238.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA and affording the appellant due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for the above reasons, a remand to the RO is 
required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for any 
foot disorder since September 10, 1997 to 
the present.  The RO should attempt to 
obtain records from each health care 
provider she identifies and indicates may 
still have records available, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
earlier effective date claim, including 
any additional evidence obtained by the 
RO on remand.  If any determination 
remains adverse, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

4.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to a TTR under 38 C.F.R. 
§ 4.30 for convalescence for treatment of 
her service-connected disability.  The 
appellant should be apprised of her right 
to submit a substantive appeal and to 
have her claim reviewed by the Board.  
The RO should allow the appellant the 
requisite period of time for a response.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




